Case: 16-50636       Document: 00513810493          Page: 1     Date Filed: 12/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                              United States Court of Appeals

                                     No. 16-50636
                                                                                       Fif h Circuit

                                                                                     FILED
                                   Summary Calendar                          December 22, 2016
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                                            Clerk


                                                   Plaintiff-Appellee

v.

JOSE LUIS MALDONADO-JAIMES,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CR-17-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Luis Maldonado-Jaimes appeals his within-guidelines sentence of
60 months of imprisonment imposed for his guilty plea conviction of illegal
reentry after removal, in violation of 8 U.S.C. § 1326. He contends that his
sentence is substantively unreasonable. 1 Because Maldonado-Jaimes did not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1 Maldonado-Jaimes also raises two arguments foreclosed by our precedent because
he seeks to preserve them for further appellate review: (1) the presumption of reasonableness
should not apply to a sentence under U.S.S.G. § 2L1.2 because the guideline provision lacks
an empirical basis, and (2) a failure to object to the substantive reasonableness of a sentence
     Case: 16-50636      Document: 00513810493         Page: 2    Date Filed: 12/22/2016


                                      No. 16-50636

object to the reasonableness of his sentence in the district court, our review is
limited to plain error. United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir.
2007).     A within-guidelines sentence is presumed to be reasonable.
Mondragon-Santiago, 564 F.3d at 360.
       We have rejected the argument that illegal reentry is merely an
international trespass and that its seriousness is overstated by § 2L1.2. See
e.g., United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008). Where
the Sentencing Guidelines specifically allow it, we have also rejected that it is
impermissible to “double-count” a prior conviction in both the guidelines
offense level and in the criminal history calculation. See, e.g., United States v.
Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). Maldonado-Jaimes has failed to
overcome the applicable presumption of reasonableness or to demonstrate
error, plain or otherwise. Mondragon-Santiago, 564 F.3d at 360; see Peltier,
505 F.3d at 391-92.
       AFFIRMED.




should not be subject to plain error review. United States v. Mondragon-Santiago, 564 F.3d
357, 366-67 (5th Cir. 2009); United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).


                                             2